 

Exhibit 10.108

 

ADDITIONAL ISSUANCE AGREEMENT

 

This Additional Issuance Agreement (this “Agreement”), dated as of November 27,
2019, is made pursuant to Section 4.13 of that certain Securities Purchase
Agreement, dated as of September 27, 2019 (the “Purchase Agreement”), as
amended, by and between Ideanomics, Inc. (the “Company”) and ID Ventures 7, LLC
(the “Purchaser”) for the purchase of the Company’s 10% Senior Secured
Convertible Debentures due March 27, 2021 (the “Additional Debenture”), shares
of Common Stock (“Additional Shares”) and Common Stock Purchase Warrants
(“Additional Warrants” and together with the Additional Debentures and
Additional Shares, the “Additional Securities”). Capitalized terms used and not
otherwise defined herein that are defined in the Purchase Agreement shall have
the meanings given such terms in the Purchase Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.            Issuance of Additional Debenture, Additional Shares and Additional
Warrants. The Company hereby agrees to issue to the Purchaser, and the Purchaser
hereby agrees to purchase, an Additional Debenture in the aggregate principal
amount of $230,000, which Additional Debenture shall otherwise be in the form of
the Debenture along with Additional Warrants to purchase up to 345,000 shares of
Common Stock, which Additional Warrant shall otherwise be in the form of the
Warrant and 92,000 Additional Shares. The Company shall promptly deliver to the
Purchaser the Additional Securities.

 

2.            Documents. The rights and obligations of the Purchaser and of the
Company with respect to the Additional Securities, Additional Shares and the
shares of Common Stock issuable under the Additional Securities (the “New
Underlying Shares”) shall be identical in all respects to the rights and
obligations of such Purchaser and of the Company with respect to the Debentures,
the Warrants and the Underlying Shares issued and issuable pursuant to the
Purchase Agreement. Any rights of a Purchaser or covenants of the Company which
are dependent on such Purchaser holding securities of the Company or which are
determined in magnitude by such Purchaser’s purchase of securities pursuant to
the Purchase Agreement shall be deemed to include any securities purchased or
issuable hereunder. The Purchase Agreement is hereby amended so that the term
“Debentures” includes the Additional Debenture, the term “Warrant” includes the
Additional Warrant, the term “Shares” includes the “Additional Shares” and the
term “Underlying Shares” includes the New Underlying Shares.

 

3.            Security Interest. Company hereby acknowledges and agrees that the
security interests granted to the holders of the Existing Debentures and
Debentures pursuant to the Existing Security Agreement applies to and covers the
obligations of the Company to the Purchasers evidenced by the Additional
Debentures and (b) the Additional Debentures rank pari  passu to the Existing
Debentures and the Debentures.

 



1

 

 

4.            Subsidiary Guarantee. The Additional Debenture constitutes an
“Obligation” under the Subsidiary Guarantee as if the Additional Debentures were
Debentures issued pursuant to the Purchase Agreement.

 

5.            Representations and Warranties of the Company. The Company hereby
makes to the Purchaser the following representations and warranties:

 

(a)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)            No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated by
the Security Documents) upon any of the properties or assets of the Company in
connection with, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
such Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 



2

 

 

(c)            Issuance of the Additional Securities. The Additional Securities
are duly authorized and, upon the execution of this Agreement by a Purchaser,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Additional Underlying Shares, when issued
in accordance with the terms of the Additional Securities, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Additional Underlying
Shares at least equal to the Required Minimum on the date hereof.

 

(d)            Affirmation of Prior Representations and Warranties. Except as
set forth on Schedule 4(d) hereto, the Company hereby represents and warrants to
each Purchaser that the Company’s representations and warranties listed in
Section 3.1 of the Purchase Agreement are true and correct as of the date
hereof.

 

4.            Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof to the Company as follows:

 

(a)            Authority. The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Purchaser. This Agreement has been duly executed by such Purchaser and, when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)            Own Account. Such Purchaser (i) understands that the Additional
Securities are “restricted security” and have not been registered under the
Securities Act or any applicable state securities law, (ii) is acquiring the
Additional Securities as principal for its own account and not with a view to or
for distributing or reselling such Additional Securities or any part thereof in
violation of the Securities Act or any applicable state securities law,
(iii) has no present intention of distributing any of such securities in
violation of the Securities Act or any applicable state securities law and
(iv) has no arrangement or understanding with any other persons regarding the
distribution of such Additional Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Additional Underlying Shares
pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Such Purchaser is acquiring the
Additional Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Additional Securities or Additional
Underlying Shares.

 



3

 

 

(c)            Purchaser Status. Such Purchaser is an “accredited investor” as
defined in Rule 501under the Securities Act.

 

(d)            General Solicitation. Such Purchaser is not purchasing the
Additional Securities as a result of any advertisement, article, notice or other
communication regarding the Additional Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

5.            Public Disclosure. The Company shall, on or before 9 am ET on the
Trading Day immediately following the date hereof, issue a Current Report on
Form 8-K, reasonably acceptable to the Purchaser, disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto. The Company shall consult with the Purchaser in issuing any
other press releases with respect to the transactions contemplated hereby.

 

6.            Delivery of Opinion. Concurrently herewith, the Company shall
deliver to the Purchaser an opinion of counsel regarding this Agreement and the
issuance of the Additional Securities in form and substance reasonably
acceptable to the Purchaser.

 

7.            Effect on Transaction Documents. Except as expressly set forth
above, all of the terms and conditions of the Transaction Documents shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including, but not limited to, any other obligations the Company may
have to the Purchaser under the Transaction Documents. Notwithstanding the
foregoing, this Agreement shall be deemed for all purposes as an amendment to
any Transaction Document as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of the Debentures or any
other Transaction Document, on the one hand, and the terms and provisions of
this Agreement, on the other hand, the terms and provisions of this Agreement
shall prevail.

 

8.            Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and each Purchaser.

 

9.            Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

10.          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Purchaser. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of the Purchaser of the then-outstanding Securities. The
Purchaser may assign their rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

 



4

 

 

11.          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

12.          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

13.          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

14.          Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

15.          Fees and expenses. At the closing, the Company has agreed to
reimburse the Purchaser $5,000 for its fees and expenses. The Company shall
deliver to each Purchaser, prior to closing, a completed and executed copy of a
closing statement, for the closing of the purchase and sale of the Additional
Securities, otherwise in the form attached to the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



5

 

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

IDEANOMICS, INC.

 

By: [tm205387d1_ex10-108img001.jpg]             Name:    Conor McCarthy    
Title: CFO  

 

Name of Purchaser:         Signature of Authorized Signatory:         Name of
Authorized Signatory:         Title of Authorized Signatory:    

 

Subscription Amount: $230,000

 

Principal Amount: $230,000

 

Warrant Shares: 345,000

 

Shares: 92,000

 



6

 

